Exhibit 10.42

 

AMENDMENT TO THE

EMPLOYMENT AGREEMENT

 

This AMENDMENT to the Employment Agreement (as defined below), effective
January 1, 2009, is hereby entered into as of the 31st day of December, 2008 by
and between MxEnergy Inc. (the “Company”) and Gina Goldberg (the “Employee”).

 

WHEREAS, the Company and the Employee entered into an Employment agreement
setting forth the details of the Employee’s employment with the Company on June
13, 2007 (the “Employment Agreernent”); and

 

WHEREAS, the Company and Employee desire and agree to amend the provisions of
the Employment Agreement as provided below in order to reduce the risk of
potential adverse tax consequences to the Employee under Section 409A of the
Internal Revenue Code of 1986, as amended.

 

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned parties agree to amend the Employment Agreement, effective
January 1, 2009, as follows:

 

1.             Section 3 of the Employment Agreement is amended as follows, with
bold and italicized text highlighting the additions:

 

3.             Bonus. The Company shall pay Employee a bonus based on Employee’s
and the Company’s performance, such bonus to be determined and paid annually in
a manner consistent with the determination and payment of bonuses paid to other
executives of the Company; provided, however, such bonus shall not be paid later
than two and one-half (21/2) months following the end of the year 10 which the
performance objectives relate. Subject to the Company’s discretion, such bonus
is expected to range between 50 and 100% of Employee’s Base Salary for
satisfactory and outstanding performance, respectively.

 

2.             Section 4(f) of the Employment Agreement is amended as follows,
with bold and italicized text highlighting the additions:

 

(f)            Expense Reimbursement. Employee shall be reimbursed for all items
of travel, entertainment and miscellaneous expenses, including high speed home
Internet access which the Employee reasonably incurs in connection with the
performance of her duties hereunder, provided that (i) the Employee submits to
the Company on proper forms provided by the Company, such Statements and other
evidence supporting such expenses as the Company may require and provided such
expenses meet the Company’s policy concerning such matters, and (ii) Employee’s
request for reimbursement and the Company’s payment both occur not later than
the last day of Employee’s taxable year ending after the taxable year in which
the expense is incurred. The reimbursement of expenses pursuant to this section
shall not affect any expenses eligible for reimbursement in any other calendar
year, and shall not be liquidated or exchanged for any other benefit.

 

--------------------------------------------------------------------------------


 

3.             Section 5(b) of the Employment Agreement is amended as follows,
with bold and italicized text highlighting the additions:

 

(b)           Constructive Termination or Termination without Business Reasons.
If at any time during the Employment Term (i) Employee terminates her employment
as a result of a Constructive Termination, or (ii) the Company terminates
Employee’s employment without Business Reasons then subject to Employee signing
and not revoking a general release of claims against the Company and its
Successors (using a form of release that the Company provides to Employee not
later than 10 business days after Employee’s Termination Date) and such release
becoming irrevocable within sixty (60) days after Employee’s Termination Date,
Employee shall be entitled to receive upon the expiration of such sixty (60) day
period (A) a lump sum payment equal to the greater of (i) her Base Salary for
the remainder of the Employment Term or (ii) her Base Salary for a 12 month
period, and (B) all other benefits under Sections 5(a)(C) and 5(a)(D) above. For
purposes of determining severance for the remainder of the Employment Term under
this Section 5(b). the parties agree that the Employment Term shall be deemed to
be two (2) years from the date of this Agreement. The Employment Term shall be
extended for additional one year periods unless Company provides Executive with
at least 90 days prior written notice of nonextension before the end of the then
current Employment Term. In the event the Company provides the Executive with a
notice of nonextension, Employee shall be entitled to a lump sum payment equal
to 12 months of her Base Salary at the end of the then current Employment Term,
which amount shall, subject to Section 5(d) below, be paid upon the next
business day following the Employee’s Termination Date.

 

4.             Section 5(c) of the Employment Agreement is amended as follows,
with bold and italicized text highlighting the additions:

 

(C)           Constructive Termination. For purposes of this Agreement, a
“Constructive Termination” shall be deemed to occur if the Employee elects to
voluntarily terminate employment within the ninety (90) day period immediately
following any of the following events: (i) Employee is required to relocate her
place of employment, other than a relocation within thirty (30) miles of the
Company’s Stamford offices, (ii) there is an intentional and material reduction
in Employee’s Base Salary other than any such reduction consistent with a
general reduction of pay across the executive staff as a group, as an economic
or strategic measure due to poor financial performance by the Company,
(iii) there occurs any other material breach of this Agreement by the Company,
(iv) Employee’s duties and/or responsibilities are materially diminished, or
(v) Employee no longer reports directly to the Company’s COO and/or the CEO.
Notwithstanding the foregoing, an event shall not constitute a “Constructive
Termination” unless Employee’s resignation occurs after a written demand for
substantial performance is delivered to the Company by Employee which
specifically identifies the condition which Employee believes constitutes
grounds for “Constructive Termination” within thirty (30) days of the occurrence
of such condition, and

 

--------------------------------------------------------------------------------


 

the Company has failed to cure such condition to the reasonable satisfaction of
Employee within thirty-one (31) days following the delivery of such notice.

 

5.             Section 5(d) of the Employment Agreement is amended as follows,
with bold and italicized text highlighting the additions:

 

(d)           Section 409A Compliance. Notwithstanding anything in Section 5 to
the contrary, if and to the extent that any payments or benefits otherwise
payable to Employee under this Section involves a “deferral of compensation”
under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(as determined both after consideration of any reasonably applicable exemptions
and as set forth in applicable treasury regulations or binding administrative
notices or rulings issued by the Internal Revenue Service), payment of such
amounts and benefits shall commence when you incur a “separation from service”
within the meaning of Treasury Regulation
1.409A-1(h), without regard to any of the optional provisions thereunder, from
the Company and any entity that would be considered a single employer with the
Company under Code Section 414(b) or 414(c) (“Separation from Service”). Such
payments or benefits shall be provided in accordance with the timing provisions
of this Agreement by substituting this Agreement’s references to “termination of
employment” or “termination” with “Separation from Service.” Notwithstanding the
foregoin, if at the time of your Separation from Service, you are a “specified
employee” within the meaning of Code Section 409A(a)(2)(B)(i), then the Company
shall suspend such payments or benefits until the earlier of (i) the first
business day of the seventh month following your Separation from Service, or
(ii) the date of your death (the “409A Suspension Period”).  As soon as
reasonably practical after the end of the 409A Suspension Period, the Company
will make a lump sum payment to Employee, in cash, in an amount equal to any
payments and benefits that the Company does not make during the 409A Suspension
Period as if there had not been a six-month delay imposed by this paragraph. 
Thereafter, Employee will receive any remaining payments and benefits due
pursuant to this Agreement in accordance with its terms (as if there had not
been any suspension beforehand). Employee shall be solely responsible for all
taxes arising from payments and benefits provided under this Agreement. For the
purposes of this Agreement, each payment that is part of a series of installment
payments shall be treated as a separate payment for purposes of Code
Section 409A.

 

6.             All Employment Agreement references to section numbers and
defined terms are amended to reflect the above modifications.

 

7.             Nothing herein shall be held to alter, vary or otherwise affect
the terms, conditions, and provisions of the Employment Agreement, except as
noted above.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have agreed upon this Amendment and such
Amendment shall be effective as of the date first written above.

 

 

 

THE COMPANY:

 

 

 

 

 

 

 

 

MxEnergy Inc.

 

 

 

 

 

By:

/s/ S.J. Murry

 

/s/ Jeffrey A. Mayer

 

 

Its:

COO

 

CEO President

 

 

 

 

 

 

 

 

 

THE EMPLOYEE:

 

 

 

 

 

 

 

 

 

By:

/s/ Gina Goldberg

 

 

Name:

Gina Goldberg

 

--------------------------------------------------------------------------------


 

January 6, 2009

 

Ms. Gina Goldberg

[Address]

[City, State]

 

Re:        Correction to Employment Agreement Amendment dated December 31, 2008

 

Dear Ms. Goldberg:

 

This letter responds to your understandable concern that there is a mistaken
reference to your outdated letter agreement within the amendment, dated
December 31, 2008 (the “Amendment”), to your current employment agreement with
MxEnergy Inc., dated June 13, 2007 (the “Employment Agreement”). There is good
news in that the content of the Amendment is specifically addressed to your
Employment Agreement, with the reference to your letter agreement being a mere
mistake. To straighten this out, we have signed this letter and ask that you do
the same in order to express our agreement that –

 

·              each reference in the Amendment to “letter agreement” or “Letter
Agreement” shall be replaced with “employment agreement” or “Employment
Agreement”, respectively; and

 

·              the first “Whereas” clause shall be modified by replacing
“February 1, 2004” with “June 13, 2007.”

 

For your convenience, a copy of the Amendment is attached hereto as Exhibit A,
and a copy of the Employment Agreement is attached hereto as Exhibit B.

 

If you are comfortable with these changes effective as of December 31, 2008,
please sign below, and return a signed copy to MxEnergy at your earliest
convenience.

 

--------------------------------------------------------------------------------


 

 

 

Sincerely,

 

 

 

 

 

 

 

 

MxEnergy Inc.

 

 

Name:

 

 

 

Title:

 

 

 

AGREED TO AND ACCEPTED this

21 day of January, 2009:

 

Gina Goldberg

 

/s/ Gina Goldberg

 

 

 

--------------------------------------------------------------------------------